DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mabey (US Patent Application No. 2018/0282218) in view of Isohata et al. (GB 1486870).
Regarding claim 1, Mabey teaches an engineered flooring product (page 1, paragraph [0002], page 2, paragraph [0012]) comprising a core layer (page 1, paragraph [0011]) paragraph having a first surface and a second surface opposite the first (page 1, paragraph [0011]), the core layer comprising a first hydrate compound comprising magnesium hydroxide (page 1, paragraph [0002], page 2, paragraph [0012]) and magnesium chloride (page 7, paragraph [0099], Item 32) and one or more stabilizing agents (page 2, paragraph [0012]).
Mabey fails to teach wherein the core comprises one or more second hydrate compounds comprising magnesium hydroxide and magnesium sulfate.  However, Isohata et al. teach a magnesia cement comprising magnesium chloride and magnesium sulfate (page 2, lines 30-40).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the magnesium sulfate of Isohata et al. in the core layer of Mabey in order to provide a crack free low shrinkage plate material (Isohata et al., page 1, lines 10-15).
Regarding claim 2, Mabey teaches the core layer comprising a first hydrate compound comprising magnesium hydroxide (page 1, paragraph [0002], page 2, paragraph [0012]) and magnesium chloride (page 7, paragraph [0099], Item 32) and one or more stabilizing agents (page 2, paragraph [0012]).
Mabey fails to teach wherein the core comprises one or more second hydrate compounds comprising magnesium hydroxide and magnesium sulfate.  However, Isohata et al. teach a magnesia cement comprising magnesium chloride and magnesium sulfate (page 2, lines 30-40).
Mabey and Isohata et al. does not disclose wherein the combination of the first hydrate compound comprising magnesium hydroxide and magnesium chloride and the one or more second hydrate compounds comprising magnesium hydroxide and magnesium sulfate comprises 40-95% by weight of the composition of the core layer.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of magnesium hydroxide, magnesium chloride and magnesium sulfate in order to provide a lightweight, structural assembly having a very high level of fire resistance and provide a construction material with improved functional properties (Mabey, page 1, paragraph [0009]) and provide a crack free low shrinkage plate material (Isohata et al., page 1, lines 10-15).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the magnesium sulfate of Isohata et al. in the core layer of Mabey in order to provide a crack free low shrinkage plate material (Isohata et al., page 1, lines 10-15).
Regarding claim 18, Mabey teaches the core layer comprising a first hydrate compound comprising magnesium hydroxide (page 1, paragraph [0002], page 2, paragraph [0012]) and magnesium chloride (page 7, paragraph [0099], Item 32) and one or more stabilizing agents (page 2, paragraph [0012]).
Mabey fails to teach wherein the core comprises one or more second hydrate compounds comprising magnesium hydroxide and magnesium sulfate.  However, Isohata et al. teach a magnesia cement comprising magnesium chloride and magnesium sulfate (page 2, lines 30-40).
Mabey and Isohata et al. does not disclose wherein the core layer has a thermal expansion coefficient on the order of 10x10-6/°C.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thermal expansion coefficient involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the core layer thermal expansion coefficient in order to provide a lightweight, structural assembly having a very high level of fire resistance and provide a construction material with improved functional properties (Mabey, page 1, paragraph [0009]) and provide a crack free low shrinkage plate material (Isohata et al., page 1, lines 10-15).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the magnesium sulfate of Isohata et al. in the core layer of Mabey in order to provide a crack free low shrinkage plate material (Isohata et al., page 1, lines 10-15).
 Regarding claim 19, Mabey teaches wherein the core layer further comprises a first edge with a groove extending laterally into the core layer and a second opposite edge with a protrusion extending laterally along the second opposite edge and protruding away from the core layer, wherein the groove and protrusion have profiles that shaped to form a click-lock fastening system (Abstract, page 6, paragraph [0055]).
Regarding claim 20, Mabey teaches wherein the one or more stabilizing agents comprises a material selected from the group consisting of wood, plant based materials and glass fibers (page 2, paragraph [0012]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mabey (US Patent Application No. 2018/0282218) in view of Isohata et al. (GB 1486870), in further view of Thompson (US Patent No. 3,963,849).
Mabey and Isohata et al. are relied upon as disclosed above.
Regarding claim 3, Mabey fails to teach wherein the first hydrate compound comprising magnesium hydroxide and magnesium chloride is 5Mg(OH)2·MgSO4·5H2O.  However, Thompson teaches fireproof product (col. 1, lines 15-20) comprising 5Mg(OH)2·MgSO4·5H2O (col. 2, lines 35-50).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the compound of Thompson in the core layer of Mabey in order to provide an inexpensive, fireproof porous material having high strength properties and low density (Thompson, col. 2, lines 24-30).

Claims  4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mabey (US Patent Application No. 2018/0282218) in view of Isohata et al. (GB 1486870), in further view of Lewis et al. (US Patent No. 7,350,575).
Mabey and Isohata et al. are relied upon as disclosed above.
Regarding claim 4, Mabey fails to teach wherein the one or more second hydrate compounds comprising magnesium hydroxide and magnesium sulfate comprises at least 5Mg(OH)2·MgSO4·5H2O.  However, Lewis et al. teach an engineered flooring product (col. 4, lines 10-15) comprising 5Mg(OH)2·MgSO4·5H2O (col. 4, lines 45-60).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the compound of Lewis et al. in the core layer of Mabey in order to form a rigid mass having an appreciable compressive strength (Lewis et al., col. 4, lines 60-65).
Regarding claim 5, Mabey fails to teach wherein the one or more second hydrate compounds comprising magnesium hydroxide and magnesium sulfate further comprises 5Mg(OH)2·MgSO4·H2O, 3Mg(OH)2·MgSO4·8H2O, or both.  However, Lewis et al. teach an engineered flooring product (col. 4, lines 10-15) comprising 5Mg(OH)2·MgSO4·H2O or 3Mg(OH)2·MgSO4·8H2O (col. 4, lines 45-60).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the compound of Lewis et al. in the core layer of Mabey in order to form a rigid mass having an appreciable compressive strength (Lewis et al., col. 4, lines 60-65).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mabey (US Patent Application No. 2018/0282218) in view of Isohata et al. (GB 1486870), in further view of Savery et al. (US Patent No. 7,353,876).
Mabey and Isohata et al. are relied upon as disclosed above.
Regarding claims 6 and 7, Mabey fails to teach wherein the product further comprises a third hydrate compound comprising magnesium potassium phosphate.  However, Savery et al. teach a composition comprising MgKPO4·6H2O (col. 3, lines 40-45, col. 4, lines 60-66).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the compound of Savery et al. in the core layer of Mabey in order to provide a self-degrading composition (Savery et al., col. 3, lines 40-45).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mabey (US Patent Application No. 2018/0282218) in view of Isohata et al. (GB 1486870), in further view of Rademan et al. (US Patent Application No. 2013/0263759).
Mabey and Isohata et al. are relied upon as disclosed above.
Regarding claims 8 and 9, Mabey fails to teach wherein the product further comprises a fourth hydrate compound comprising magnesium phosphate tribasic.  However, Rademan et al. teach a composition comprising magnesium phosphate (page 1, paragraph [0006]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the compound of Savery et al. in the core layer of Mabey in order to improve water resistance (Savery et al., page 1, paragraph [0006]).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mabey (US Patent Application No. 2018/0282218) in view of Isohata et al. (GB 1486870), in further view of Persson et al. (US Patent Application No. 2015/0111055).
Mabey and Isohata et al. are relied upon as disclosed above.
Regarding claim 10, Mabey fails to teach wherein the product further comprises a finishing layer affixed to the first surface of the core layer.  However, Persson et al. teach a floor panel (page 1, paragraph [0010], page 3, paragraphs [0041], [0053]) comprising a core layer having a first surface and a second surface opposite the surface layer (page 1, paragraph [0010]) and a finishing layer affixed to the first surface of the core layer (page 1, paragraph [0010], page 5, paragraph [0079]).
 It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the finishing layer of Persson et al. on the core layer of Mabey in order to provide decoration to the panel (Persson et al., page 1, paragraph [0010]).
Regarding claims 11 and 12, Mabey fails to teach wherein the finishing layer is a wear surface comprising a wear resistance material that is applied and dried directly on the first surface of the core layer.  However, Persson et al. teach a floor panel (page 1, paragraph [0010], page 3, paragraphs [0041], [0053]) comprising a core layer having a first surface and a second surface opposite the surface layer (page 1, paragraph [0010]) and a finishing layer affixed to the first surface of the core layer (page 1, paragraph [0010], page 5, paragraph [0079]), wherein the finishing layer is a wear surface comprising aluminum oxide that is applied and dried directly on the first surface of the core layer (page 2, paragraphs [0029], [0036], page 5, paragraph [0079]).
 It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the finishing layer of Persson et al. on the core layer of Mabey in order to provide decoration and wear resistance to the panel (Persson et al., page 1, paragraph [0010], page 2, paragraphs [0029], [0036]).
Regarding claims 13 and 14, Mabey fails to teach wherein the finishing layer further comprises: (i) a décor layer that is coupled to the first surface of the core layer by an adhesive; and (ii) a wear surface comprising a wear resistance material that is applied and dried directly on the décor layer.  However, Persson et al. teach a floor panel (page 1, paragraph [0010], page 3, paragraphs [0041], [0053]) comprising a core layer having a first surface and a second surface opposite the surface layer (page 1, paragraph [0010]) and a finishing layer affixed to the first surface of the core layer (page 1, paragraph [0010], page 5, paragraph [0079]), wherein the finishing layer further comprises: (i) a décor layer that is coupled to the first surface of the core layer by an adhesive; and (ii) a wear surface comprising aluminum oxide that is applied and dried directly on the décor layer (page 2, paragraphs [0029], [0036], page 5, paragraph [0079]).
 It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the finishing layer of Persson et al. on the core layer of Mabey in order to provide decoration and wear resistance to the panel (Persson et al., page 1, paragraph [0010], page 2, paragraphs [0029], [0036]).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mabey (US Patent Application No. 2018/0282218) in view of Isohata et al. (GB 1486870), in further view of Guyot et al. (US Patent Application No. 2017/0356130).
Mabey and Isohata et al. are relied upon as disclosed above.
Regarding claim 15, Mabey fails to teach wherein the product further comprises a backer layer affixed to the second surface of the core layer.  However, Guyot et al. teach a flooring product (page 1, paragraph [0009]) comprising a core layer having a first surface and a second surface opposite the first surface (page 1, paragraph [0011]) and a backer layer affixed to the second of the core layer (page 1, paragraph [0012], page 7, paragraph [0061]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the backing layer of Guyot et al. on the core layer of Mabey in order to provide good rigidity, bending stiffness and dimensional stability (Guyot et al., page 7, paragraph [0062]).
Regarding claim 16, Mabey fails to teach wherein the backer layer is manufacture of a closed cell foam material or a naturally waterproof material.  However, Guyot et al. teach a flooring product (page 1, paragraph [0009]) comprising a core layer having a first surface and a second surface opposite the first surface (page 1, paragraph [0011]) and a backer layer affixed to the second of the core layer (page 1, paragraph [0012], page 7, paragraph [0061]), wherein the backer layer is manufactured of a closed cell foam material (page 7, paragraph [0062]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the backing layer of Guyot et al. on the core layer of Mabey in order to provide good rigidity, bending stiffness and dimensional stability (Guyot et al., page 7, paragraph [0062]).
Regarding claim 17, Mabey fails to teach wherein the backer layer is affixed to the second surface of the core layer by an adhesive.  However, Guyot et al. teach a flooring product (page 1, paragraph [0009]) comprising a core layer having a first surface and a second surface opposite the first surface (page 1, paragraph [0011]) and a backer layer affixed to the second of the core layer (page 1, paragraph [0012], page 7, paragraph [0061]), wherein the backer layer is affixed to the second surface of the core layer by an adhesive (page 7, paragraph [0061]).  
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the backing layer of Guyot et al. on the core layer of Mabey in order to provide good rigidity, bending stiffness and dimensional stability (Guyot et al., page 7, paragraph [0062]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        12/2/2022